Name: Commission Regulation (EEC) No 1840/89 of 26 June 1989 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin and repealing Regulation (EEC) No 941/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6. 89 Official Journal of the European Communities No L 180/13 COMMISSION REGULATION (EEC) No 1840/89 of 26 June 1989 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin and repealing Regulation (EEC) No 941/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas the methods for calculating sluice-gate prices and import duties are laid down in Regulation No 200/ 67/EEC f); whereas these methods should be used to calculate the sluice-gate prices and import duties for the coming quarter ; Whereas Commission Regulation (EEC) No 632/86 of 28 February 1986 on the application of import duties on ovalbumin and lactalbumin products from Portugal (8) suspended the application of import levies on ovalbumin and lactalbumin products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), amended by Regulation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties for the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance ; whereas they must be fixed by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; HAS ADOPTED THIS REGULATION : Whereas these have been fixed by Commission Regula ­ tion (EEC) No 1839/89 of 26 June 1989 fixing the slui ­ ce-gate prices and levies for eggs (3), and repealing Regula ­ tion (EEC) No 940/89 ; Article 1 1 . The import duties provided for in Article 2 of Regu ­ lation (EEC) No 2783/75 and the sluice-gate prices provided for in Article 5 thereof, in respect of the products specified in Article 1 shall abe as set out in the Annex hereto. 2. Application of the duties shown in the Annex shall be suspended in respect of imports from Portugal of the products specified in paragraph 1 . Whereas Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in the egg sector (4) was amended, with effect on 1 July 1989, by Regulation (EEC) No 1235/89 (*) as regards the quarterly fixing of the sluice-gate prices and levies so that henceforward such fixing is to take place according to quarters of the calendar , year, namely on 1 January, 1 April, 1 July and 1 October ; Article 2 Regulation (EEC) No 941 /89 is hereby repealed. Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were last fixed by Commis ­ sion Regulation (EEC) No 941 /89 (*), of 12 April 1989, new levies and sluice-gate prices must be fixed for the period 1 July to 30 September 1989 and Regulation (EEC) No 941 /89, which fixes the amounts for the period 1 May to 31 July 1989, must be repealed ; Article 3 This Regulation shall enter into force on 1 July 1989 . (') OJ No L 282, 1 . 11 . 1975, p. 104. 0 OJ No L 377, 31 . 12. 1987, p. 44. (3) See page 10 of this Official Journal . (4) OJ No L 282, 1 . 11 . 1975, p. 49. 0 OJ No L 128, 11 . 5. 1989, p. 29 . 0 OJ No L 101 , 13 . 4. 1989, p. 12. 0 OJ No 134, 30. 6 . 1967, p. 2834/67. (8) OJ No L 60, 1 . 3 . 1986, p. 12. No L 180/14 Official Journal of the European Communities 27. 6. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 26 June 1989 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin and repealing Regulation (EEC) No 941/89 CN code Sluice-gate price Import duty 1 2 3 ECU/1 00 kg ECU/100 kg 3502 10 91 3502 10 99 3502 90 51 3502 90 59 420,02 56,34 420,02 56,34 119,89 16,24 119,89 16,24